UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2015 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On April 30, 2015, CorpBanca published a press release announcing the filing of the company’s Annual Report on Form 20-F. The press release is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title:
